Citation Nr: 1029672	
Decision Date: 08/09/10    Archive Date: 08/24/10

DOCKET NO.  05-02 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a headache disorder.

4.  Entitlement to service connection for an acquired psychiatric 
disorder claimed as secondary to service-connected disorders.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for (1) loss of 
teeth; (2) a low back disorder, (3) a headache disorder, and (4) 
a neck disorder; and on appeal from an August 2003 rating 
decision in which the RO denied service connection for an 
acquired psychiatric disorder specified at that time as major 
depression.  

The Veteran testified before the undersigned Veterans Law Judge 
at a hearing at the RO (Travel Board hearing) in May 2009.

The Veteran initiated an appeal as to all of these denials.  He 
perfected appeals as to all of the claimed disorders except as to 
the claimed loss of teeth, which therefore is not a claim on 
appeal before the Board.  See 38 U.S.C.A. § 7105(a) (West 2002); 
38 C.F.R. § 20.200 (2009).  The Board construes the Veteran's 
testimony regarding this issue as a new claim and, accordingly, 
it is referred to the RO for action deemed appropriate.  

Although the RO adjudicated and denied service connection for 
major depression, a claim for a specific psychiatric disability 
encompasses a claim in general for any psychiatric disorder.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims 
for service connection specifically for a psychiatric disability 
of PTSD encompass claims for service connection for all 
psychiatric disabilities; an appellant generally is not competent 
to diagnose his mental condition, he is only competent to 
identify and explain the symptoms that he observes and 
experiences).

In a January 2003 statement the Veteran notified the RO of 
his desire to file a claim for nonservice-connected 
pension benefits.  The issue of entitlement to nonservice-
connected pension benefits being referred to the RO has 
been raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran claims entitlement to service connection for a neck 
disorder, a low back disorder, a headache disorder, and for an 
acquired psychiatric disorder.  A remand to the RO on these 
issues is necessary for the following reasons.

Initially, the Board notes the RO adjudicated and denied service 
connection for "undiagnosed headaches".  Review of the claims 
folder shows there are diagnoses on record of "chronic 
headaches", which would constitute a claim for a headache 
disorder.  In this regard, the Veteran has consistently stated 
that while in service he injured his neck and back during several 
incidents of helicopter hard landings during assignment with the 
15th Medical Evacuation unit in Germany.  In his April 2002 
application for VA benefits, he associated this with inservice 
treatment for headaches, neck and back pain.  He said this 
developed in later years to become neuropathy including in the 
neck and back.   

An ex-wife who was his wife at that time has corroborated this in 
a statement in which she said that the Veteran had sustained 
injuries to his neck and/or back while flying in helicopters 
while in the service.  She described credible details associated 
with these incidents based on descriptions the Veteran gave at 
the time.  Both the Veteran and his ex-wife have credibly 
described why the Veteran did not seek treatment at the time of 
the helicopter-related injuries-to avoid making negative reports 
regarding the work of his unit.

The Veteran's service personnel records confirm that his duties 
involved different medical groups and companies, including the 
629th Medical Company, 62nd Medical Group, and the 30th Medical 
Group while in Germany.  These records indicate that he did have 
duties involving helicopter ambulances.  In this regard, the 
Veteran's lay statements are competent to provide evidence of the 
occurrence of observable events, or the presence of disability or 
symptoms of disability subject to lay observation.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even if not corroborated by contemporaneous medical 
evidence; the Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence); see Charles v. Principi, 16 Vet. App. 370, 374 
(2002) ("ringing in the ears is capable of lay observation").  

The Board finds the Veteran's lay statements that he was involved 
in helicopter hard landings to be competent and credible as to 
provide evidence of the occurrence of those observable events.  
Further, these statements are consistent with the circumstances 
of his service as indicated by the service personnel records 
showing he most likely was involved as part of a crew on 
helicopters performing ambulance functions.  The Board also finds 
that the Veteran is competent to provide evidence of the presence 
of the symptomatology of the neck and low back due to injury 
following the hard landings to the extent the injuries were 
subject to his lay observation.  

Service treatment records to some extent substantiate the 
Veteran's statements that he injured his neck and back in 
service.  These records show that the Veteran was seen a number 
of times in September and October 1966, and 1967 for complaints 
of headaches.  Treatment providers associated the headaches with 
muscle spasm of nuchal (nuccal) muscles.  These are muscles 
pertaining to the nucha, or posterior aspect of the neck.  See 
Dorland's Illustrated Medical Dictionary 1312 (31st ed. 2007).  

Though some later service treatment records also associated 
contemporaneous headaches to viral infection, at the time of his 
October 1968 separation examination, the Veteran reported that he 
had had frequent headaches.  Presumably, not all of these 
reported headaches were associated with viral infection.  
Regarding the low back claim, service treatment records show that 
the Veteran was seen in November 1967 for complaints of lumbar 
spinal area pain; and in March 1968 for back aches.  

Review of the claims file shows that there are recent diagnoses 
involving a neck (cervical spine) disorder, low back disorder, 
headache disorder, and an acquired psychiatric disorder.  These 
are shown in VA treatment records in the 1990s and thereafter.

The Veteran is claiming entitlement to service connection for a 
psychiatric disorder of depression in part as secondary to his 
claimed low back and neck disorders.  The development regarding 
the claimed low back and neck disorders could affect the claim 
for a grant of service connection for an acquired psychiatric 
disorder.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(two issues are "inextricably intertwined" when they are so 
closely tied together that a final Board decision on one issue 
cannot be rendered until the other issue has been considered).  
To some extent, Harris applies as well to the headache disorder 
claim.  A number of VA treatment records, including one in 
February 1998, include an assessment of chronic headaches 
secondary to fusion C6-7.  

Thus, the Board's resolution of the psychiatric and headache 
disorders claims at present would be premature; and could also 
benefit from evidence obtained pursuant to this Remand.  A 
determination regarding the psychiatric and headache disorders 
claims must be adjudicated in connection with the claims on 
appeal for service connection for low back and neck disorders.  

In May 2009, the Veteran testified at a Travel Board hearing that 
he was treated by two private physicians (Dr. Frederick Pobirs, 
deceased, and Dr. Bruce Linderes) after service for the first six 
to 10 years, and he then started to go to VA for treatment in the 
late 1970s or 1980.  Review of the claims file does not show that 
the early post-service private treatment records have been 
obtained, and does not show any VA treatment records prior to the 
mid-1990s.  The RO should request any such records available.  

A remand is necessary to obtain additional records the Veteran 
has reported, and to provide an opinion on the matter as to 
etiology with respect to each of the claimed disorders.  On 
remand, the RO should seek to obtain any records of treatment 
outstanding.  This should specifically include any records of 
treatment from Dr. Bruce Linderes, and if available, records from 
the office of Dr. Frederick Pobirs; and to obtain any VA 
treatment records dated prior to the earliest VA treatment 
records contained in the claims file, as reported by the Veteran.

Thereafter, the RO should afford the Veteran examination of his 
neck, low back, headaches, and psychiatric disorder, for the 
purpose of obtaining a medical opinion as to the likely etiology 
of any current neck, low back, and/or headache conditions.  Those 
opinions should take all medical records on file into 
consideration.  

Fulfillment of VA's statutory duty to assist the appellant 
includes providing an additional VA examination by a specialist 
when indicated, conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion, which takes into 
account the records of prior medical treatment.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Such examination and opinion would be 
instructive with regard to the appropriate disposition of the 
claims under appellate review.  Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
provide information as to the dates of any 
treatment received for any neck/cervical 
spine, low back/lumbosacral spine, headaches, 
and psychiatric complaints.

Request the Veteran to furnish signed 
authorizations for the release to the VA of 
private medical records in connection with 
each non-VA source he identifies.  All 
records obtained should be added to the 
claims folder.  

In part, specifically request all available 
medical records of treatment from the offices 
of Dr. Frederick Pobirs, if available 
(deceased), and Dr. Bruce Linderes.  Obtain 
any VA medical records of treatment dated 
prior to the earliest date of such records 
contained in the claims file, which is 
approximately 1995.  

If requests for any private treatment records 
are not successful, inform the Veteran of the 
nonresponse so that he will have an 
opportunity to obtain and submit the records 
himself, in keeping with his responsibility 
to submit evidence in support of his claim.  
38 C.F.R 
§ 3.159 (2009).

2.  Schedule the Veteran for VA examinations 
by appropriate specialists: (a) orthopedic 
examination of the Veteran's neck/cervical 
spine, and low back/lumbosacral spine 
conditions; (b) neurological examination of 
his neck/cervical spine, low back, and 
headache conditions; and (c) psychiatric 
examination of the Veteran's psychiatric 
condition.

All studies deemed appropriate in the medical 
opinion of the respective examiners should be 
performed, and all findings should be set 
forth in detail.  The claims file should be 
made available to each examiner, who should 
review the entire claims folder in 
conjunction with the examination.  This fact 
should be so indicated in each examination 
report.  The examiners should comment on the 
evidentiary basis for any opinion provided.  
If an examiner determines that it is not 
feasible to respond to any of the inquiries 
below, the examiner should explain why it is 
not feasible to respond.

The examiners should review the evidence and 
examine the Veteran performing all necessary 
studies.  The examiner should elicit from the 
Veteran a narrative of his history of 
relevant neck/cervical spine, low 
back/lumbosacral spine, headaches, and 
psychiatric symptoms during and since his 
period of active service ending in October 
1968.

Orthopedic and Neurological Examinations: for 
any diagnosed (a) neck/cervical spine 
disorder, (b) low back/lumbosacral spine 
disorder, or (c) headache disorder, after 
review of the record and the Veteran's report 
of symptoms, and examination of the Veteran, 
the respective examiners should provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is at 
least as likely as not) that:

(a) any neck/cervical spine, low 
back/lumbosacral spine, or headache 
chronic symptomatology began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or was 
caused by or aggravated by a service-
connected disability; or
 (b) in the specific case of a 
arthritis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

Psychiatric Examination: for any psychiatric 
disorder identified, after review of the 
record and the Veteran's report of symptoms, 
and examination of the Veteran, provide a 
medical opinion as to whether there is a 
probability of 50 percent or greater (is at 
least as likely as not) that:  
(a) in the case of an acquired 
psychiatric disability-began or was 
permanently worsened during active 
service, and/or was the result of an 
inservice injury or disease; or, in the 
case of headaches, was caused by or 
aggravated by a neck or low back 
disability which an examiner has found 
to be service-connected; or
 (b) in the specific case of a 
psychosis-became manifested to a 
compensable degree within one year of 
separation from active duty, or 
otherwise is shown to be etiologically 
related to service.

The respective examiners should comment on 
the evidentiary basis for any etiological 
opinion relating any current neck/cervical 
spine, low back/lumbosacral spine, headache, 
and or acquired psychiatric disability to 
service.  The respective examiners should 
specifically comment on: 

(a) service treatment records showing 
the presence of headaches associated 
with findings of left muscle spasm of 
nuccal (nuchal) muscles;
(b) a March 2004 statement by a VA 
clinical psychiatric pharmacist, in 
which she offered an opinion that cited 
psychiatric symptomatology was 
aggravated by concomitant medical 
conditions, particularly chronic pain, 
primarily from back and neck injuries 
during service;
(c) an April 2004 letter from Paul J. 
Duran, M.D., in which he offers an 
opinion that current cervical and lumbar 
chronic conditions were related to 
events in service; and
(c) VA treatment records, including in 
February 1998, showing a diagnosis of 
chronic headaches secondary to fusion of 
C6-7.

3.  After the requested examinations have 
been completed, the examination report should 
be reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If any report is deficient in any 
manner, it should be returned to the 
examiner.

4.  Conduct any additional development deemed 
appropriate by the AOJ.

5.  Following any additional development 
deemed appropriate, the AOJ should 
readjudicate the claims for service 
connection for a neck disorder and for a low 
back disorder; and then, in light of those 
determinations, readjudicate the claims for 
service connection for a headache disorder 
and for an acquired psychiatric disorder.  If 
any benefit sought is not granted, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case.  Allow an appropriate period of time 
for the Veteran and his representative to 
respond. Thereafter, return the case to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



